DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 1-13, line 1, recite “machine-readable storage media”, which defined by the specification (paragraph [0087]), does not explicitly exclude ineligible signal embodiments.
It is noted that one option to add “non-transitory” in front of “machine-readable storage media” to overcome the 101 issue above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dungan et al. (US 8,536,693) in view of Chung et al. (US 10,320,494) and Napoles et al. (US 8,948,706).
Regarding claim 1, Dungan et al. (figure 5) disclose a machine-readable storage media having machine-executable instructions that when executed cause one or more machines to perform a method comprising: coupling RF transceiver chiplets (530, 538), in an active RF silicon (510), in a daisy chain configuration (column 14, lines 44-62; and column 15, lines 38-63). Dungan et al. do not disclose the method above further comprising testing the RF transceiver chiplets for transmission error; tuning and/or calibrating a matching network of an individual transceiver chiplet, from among the RF transceiver chiplets, to achieve maximum power transfer; and storing values of the tuned and/or calibrated matching network in memory. However, Chung et al. (figures 1 and 4) disclose testing an RF transceiver chiplet (integrated circuit 10 with RF transceiver 1002) for transmission error (column 4, lines 25-43; and column 9, lines 4-26). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the teaching of testing the RF transceiver chiplet for transmission error of Chung et al. to the method of Dungan et al. for 
Regarding claim 18, Dungan et al. (figure 5) disclose a method comprising: coupling RF transceiver chiplets (530, 538), in an active RF silicon (510), in a daisy chain configuration (column 14, lines 44-62; and column 15, lines 38-63). Dungan et al. do not disclose the method above further comprising testing the RF transceiver chiplets for transmission error; tuning and/or calibrating a matching network of an individual transceiver chiplet, from among the RF transceiver chiplets, to achieve maximum power transfer; and storing values of the tuned and/or calibrated matching network in memory. However, Chung et al. (figures 1 and 4) disclose testing an RF transceiver chiplet (integrated circuit 10 with RF transceiver 1002) for transmission error (column 4, lines 25-43; and column 9, lines 4-26). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the teaching of testing the RF transceiver chiplet for transmission error of Chung et al. to the method of Dungan et al. for testing if the RF transceiver chiplets are good or bad. Dungan et al. and Chung et al. do not explicitly disclose tuning and/or calibrating a matching network of an individual transceiver chiplet, from among the RF transceiver chiplets, to achieve maximum power transfer; and storing values of the tuned and/or calibrated matching network .

	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US 10,260,961) in view of Dungan et al., Chung et al. and Napoles et al.
	Regarding claim 13, Ferguson et al. (figures 1 and 3) disclose an apparatus comprising: a package substrate (106, 111) comprising an array of antennas (column 9, lines 18-36); an active interposer coupled to the package substrate, an RF silicon coupled to the active interposer (column 4, line 62 – column 5, line 5); a heat sink coupled to the RF silicon via a thermal bond (column 5, lines 34-45), wherein the RF silicon comprises RF transceiver chiplets (multiple communication chips 512, figure 5; column 15, lines 42-54). Ferguson et al. do not explicitly disclose wherein the RF transceiver chiplets in a daisy chain configuration, wherein the active interposer includes an RF signal chain configured to: test the RF transceiver chiplets for transmission error; and tune and/or calibrate a matching network of an individual transceiver chiplet, from among the RF transceiver chiplets, to achieve maximum power transfer. However, Dungan et al. (figure 5) disclose an apparatus comprising an RF silicon (510) comprises RF transceiver chiplets (530 and 538) in a daisy chain configuration (column 14, lines 44-62; and column 15, lines 38-63). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the RF transceiver chiplets in a daisy chain configuration of Dungan et al. to the apparatus of Ferguson et al. as a system design preference 
	Regarding claim 14, Ferguson et al., Dungan et al., Chung et al. and Napoles et al. disclose the apparatus of claim 13 above. In addition, Napoles et al. disclose memory store values of the tuned and/or calibrated matching network in memory (column 7, line 25 – column 8, line 6).


Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and amended to overcome the 101 issues above.
Regarding claim 2, Dungan et al., Chung et al. and Napoles et al. disclose the machine-readable storage media of claim 1. However, Dungan et al., Chung et al. and Napoles et al. fail to further disclose the machine-readable storage media above wherein coupling the RF transceiver chiplets comprises applying or using integrated RF switches in an active interposer to couple the RF transceiver chiplets.
Regarding claims 3-12, Dungan et al., Chung et al. and Napoles et al. disclose the machine-readable storage media of claim 1. However, Dungan et al., Chung et al. and Napoles et al. fail to further disclose the machine-readable storage media above wherein testing the RF transceiver chiplets for transmission error comprises: transmitting a known bit stream from a first RF transceiver chiplet to a last RF transceiver chiplet in the daisy chain configuration; and comparing the known bit stream with a bit stream received by the last RF transceiver chiplet.

Claims 15-17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 15, Ferguson et al., Dungan et al., Chung et al. and Napoles et al. disclose the apparatus of claim 13. However, Ferguson et al., Dungan et al., Chung et al. and Napoles et al. fail to further disclose the apparatus above wherein the RF signal chain comprises integrated RF switches to couple the RF transceiver chiplets.
Regarding claims 16 and 17, Ferguson et al., Dungan et al., Chung et al. and Napoles et al. disclose the apparatus of claim 13. In addition, Dungan et al. disclose the RF transceiver chiplets include 
Regarding claim 19, Dungan et al., Chung et al. and Napoles et al. disclose the method of claim 18. However, Dungan et al., Chung et al. and Napoles et al. fail to further disclose the method above wherein coupling the RF transceiver chiplets comprises applying or using integrated RF switches in an active interposer to couple the RF transceiver chiplets.
Regarding claim 20, Dungan et al., Chung et al. and Napoles et al. disclose the method of claim 18. However, Dungan et al., Chung et al. and Napoles et al. fail to further disclose the method above wherein testing the RF transceiver chiplets for transmission error comprises: transmitting a known bit stream from a first RF transceiver chiplet to a last RF transceiver chiplet in the daisy chain configuration; and comparing the known bit stream with a bit stream received by the last RF transceiver chiplet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nguyen et al. (US 9,035,677) disclose a high-speed low power stacked transceiver with high-speed signaling within and between integrated circuit devices.
Sharma (US 9,717,008) teaches a calibration architecture that enables accurate calibration of radio frequency (RF) integrated circuits (ICs) chips used in multi-transceiver RF systems in a relatively simple testing environment.
Chiu (US 10,320,051) discloses heat sink for 5G massive antenna array (MAA) devices and methods of assembling heat-transfer apparatus.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902.  The examiner can normally be reached on 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645